
	
		II
		112th CONGRESS
		1st Session
		S. 1887
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2011
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To protect children from abuse and
		  neglect.
	
	
		1.Short titleThis Act may be cited as the
			 State Children’s Protection
			 Act.
		2.State
			 laws
			(a)Law
			 requiredEach State shall
			 pass and implement a law requiring, at a minimum—
				(1)any person who
			 knows or has reasonable cause to believe or suspect that a child has been
			 subjected to child abuse or neglect or who observes any child being subjected
			 to conditions or circumstances that would reasonably result in child abuse or
			 neglect, shall immediately report it to the child protective agency or local
			 law enforcement agency; and
				(2)any person,
			 official, institution or agency participating in good faith in any act required
			 to report child abuse or neglect is immune from any civil or criminal liability
			 that might otherwise result by reason of the action. Immunity shall not be
			 accorded to persons acting in bad faith.
				(b)PenaltyA
			 State that fails to pass and implement the requirements of this section within
			 1 year of the enactment of this Act, shall—
				(1)forfeit the
			 ability to reserve up to 10 percent of its grants under the Edward Byrne
			 Memorial Justice Assistance Grant Program under part E of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3751(e)) for
			 administrative use; and
				(2)be required to
			 return to the Federal Government the portion of their Byrne Justice Assistance
			 Grant funding used for such purpose in the prior fiscal year.
				(c)PreemptionNothing
			 in this section shall preempt the right of a State to protect privileged
			 communications.
			3.Federal
			 assistance for crimes against children
			(a)In
			 generalAt the request of a State, Indian tribal government, or
			 unit of local government, the Attorney General shall provide technical,
			 forensic, prosecutorial, or any other form of assistance in the criminal
			 investigation or prosecution of any crime that—
				(1)constitutes a
			 felony under the laws of the State or Indian tribe; and
				(2)is committed
			 against an individual under 18 years of age.
				(b)PriorityIf
			 the Attorney General determines that there are insufficient resources to
			 fulfill requests made pursuant to subsection (a), the Attorney General shall
			 give priority to requests for assistance to—
				(1)crimes committed
			 by, or believed to be committed by, offenders who have committed crimes in more
			 than 1 State; and
				(2)jurisdictions
			 that have limited resources and difficulty covering the extraordinary expenses
			 relating to the investigation or prosecution of the crime.
				(c)Reporting
			 requirements
				(1)In
			 generalEvery 180 days following the date of enactment of this
			 Act, the Attorney General shall submit to Congress a report on applications for
			 Federal assistance under this section, and Federal assistance provided under
			 this section.
				(2)ContentsEach
			 report under paragraph (1) shall include—
					(A)a listing of all
			 applications for Federal assistance under this section during the previous 180
			 days;
					(B)a description of
			 each application submitted during the previous 180 days, whether approved,
			 denied, or pending, including the name of the requesting party and the nature
			 of the request for assistance;
					(C)reasons for
			 approval or denial of each application, and the persons involved in the review
			 and decisionmaking process for each application; and
					(D)if Federal
			 assistance was provided, a description of the assistance provided, including
			 the date on which the assistance was provided.
					4.Enhanced
			 tracking and coordination of FBI efforts in addressing crimes against
			 children
			(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Attorney General shall submit a report to the appropriate
			 committees of Congress, the Director of the Office of Management and Budget and
			 the Domestic Policy Council that sets forth the proposed systems, procedures
			 and protocols developed and implemented in response to Chapter 3 of the Office
			 of Inspector General's Audit Report 09–08 (January 2009) entitled The
			 Federal Bureau of Investigation's Efforts to Combat Crimes Against
			 Children, including any additional funding needs for development and
			 implementation of the recommendations.
			(b)ContentIf
			 any recommendation proposed in the Office of Inspector General's Audit Report
			 09–08 (January 2009) remains incomplete or has not been implemented at the time
			 the report required under subsection (a) is prepared, the report shall
			 describe—
				(1)the reasons that
			 the remaining recommendation has not been implemented; or
				(2)a specific action
			 plan for implementing or completing implementation of the remaining
			 recommendation.
				(c)Appropriate
			 committeesIn this section, the term appropriate committees
			 of Congress means—
				(1)the Committee on
			 the Judiciary, the Committee on Appropriations, and the Committee on Health,
			 Education, Labor, and Pensions of the Senate; and
				(2)the Committee on
			 the Judiciary, the Committee on Appropriations, the Committee on Education and
			 Labor, and the Committee on Energy and Commerce of the House of
			 Representatives.
				(d)Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Attorney General such sums as needed to
			 carry out this section.
			
